UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-5041



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ERIC ESTIMABLE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-04-103)


Submitted:   April 13, 2005                 Decided:   May 13, 2005


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric Estimable was convicted by a jury of one count of

interstate transportation of stolen motor vehicles, in violation of

18 U.S.C. §§ 2312, 2 (2000).         On November 10, 2004, the district

court sentenced Estimable, over his objection based upon Blakely v.

Washington, 124 S. Ct. 2531 (2004), to a twenty-four-month term of

imprisonment to be followed by three years of supervised release.

After Estimable filed his notice of appeal, the Supreme Court

decided United States v. Booker, 125 S. Ct. 738 (2005).                    The

Government has filed an unopposed motion to remand for resentencing

in light of the Booker decision.

            We grant the motion for remand to allow the district

court to reconsider Estimable’s sentence in light of the Booker

decision.      Estimable’s formal brief on appeal reveals that the

applicability of Booker is the only issue that he wishes to pursue

on   appeal.     Therefore,    we   affirm    his   conviction,   vacate   the

sentence    imposed   by      the   district    court,    and     remand   for

reconsideration of the sentence.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         AFFIRMED IN PART,
                                             VACATED IN PART, AND REMANDED



                                    - 2 -